Name: 79/665/EEC, Euratom: Council Decision of 24 July 1979 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-08-03

 Avis juridique important|31979D066579/665/EEC, Euratom: Council Decision of 24 July 1979 appointing a member of the Economic and Social Committee Official Journal L 197 , 03/08/1979 P. 0040 - 0040**** COUNCIL DECISION OF 24 JULY 1979 APPOINTING A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE ( 79/665/EEC , EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING 18 SEPTEMBER 1982 , WHEREAS A SEAT HAS BECOME VACANT ON THE ECONOMIC AND SOCIAL COMMITTEE FOLLOWING THE RESIGNATION OF MR JONKER , WHICH WAS NOTIFIED TO THE COUNCIL ON 10 JULY 1979 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 13 JULY 1979 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR . C . T . A . M . LEO IS HEREBY APPOINTED A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MR JONKER FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 24 JULY 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY